Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 19-20, 22, 25 and 27 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 5, 7, 17-18 and 43-60 are presently pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 5, 7, 17-18 and 43-60 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s arguments presented 04/06/2022, and Noy Declaration filed 04/06/2022.  Specifically, Dr. Noy attested that: “[R]esults similar to those that were obtained in Figure 1, including Figure 1E, of the above identified application and claimed in the subject application for lipid-coated carbon nanotubes would be expected for lipid-coated molybdenum disulfide nanotubes or lipid- coated boron nitride nanotubes. The molecular scale mechanisms that help to orient the lipid-coated carbon nanotubes in the lipid bilayer membrane apply to the lipid-coated molybdenum disulfide nanotubes or the lipid-coated boron nitride nanotubes as well.”  This statement by Dr. Noy, in addition to the dimensions of the nanotubes set forth in the claims are sufficient to overcome the written description rejection of record.
Election/Restrictions
Claims 1, 5, 7, 17-18 and 43-60 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, 22, 25 and 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 19-20, 22, 25 and 27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/28/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 1, 5, 7, 17-20, 22, 25, 27, and 43-60 are allowed.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699